DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 03/08/2022, with respect to the rejections of claims 1-22, 25-31, and 33-36 under 35 U.S.C. 103 as being unpatentable over Lee et al., (Pub. No.: US 2019/0075548 A1), in view of Chen et al., (Pub. No.: US 2016/0226650 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 12/15/2021 has been withdrawn. 
 
3.	The objection of claims 16-18, 25-28, 29-31 and 33-36 are withdrawn in view of appropriate amendments.

Allowable Subject Matter
4.	Claims 1-22, 25-31 and 33-36 (now 1-33) are allowed.  The following is an examiner’s statement of reasons for allowance:  The arguments found to be persuasive.  The primary reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 25, 29, and 33 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“sensing on a second carrier different from the first carrier and obtaining a second set of candidate radio resources for a second transmission on the second carrier;”
“performing a second selection of one or a plurality of the candidate radio resources from the second set to be used for the second transmission on the second carrier; and”
“wherein the first selection and the second selection are performed in time dependency to each other.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463